MEMORANDUM **
Karl Faler appeals pro se the district court’s dismissal for lack of jurisdiction of his action alleging he was wrongly denied a jury trial, and his ex-wife’s former attorney engaged in misconduct, during prior state court divorce proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Arrington v. Wong, 237 F.3d 1066, 1069 (9th Cir.2001), and affirm.
*997The district court properly dismissed for lack of subject matter jurisdiction because Faler’s action amounts to nothing more than an impermissible collateral attack on his prior, state court divorce proceeding. See Branson v. Nott, 62 F.3d 287, 291-92 (9th Cir.1995).
Faler’s motions for sanctions against his ex-wife’s former attorney and for default judgment are denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.